        Case 4:19-cv-01633-WIA Document 14 Filed 08/03/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

LINDA CAROL RUGGIERS,                  )   CIVIL ACTION NO. 4:19-CV-1633
             Plaintiff                 )
                                       )
      v.                               )
                                       )   (ARBUCKLE, M.J.)
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                 Defendant             )
                                     ORDER

      In accordance with the accompanying Memorandum, IT IS HEREBY

ORDERED THAT Plaintiff’s request for a new administrative hearing is DENIED

AS FOLLOWS:

      (1)   The final decision of the Commissioner is AFFIRMED.

      (2)   Final judgment is issued in favor of Andrew Saul.

      (3)   The Clerk of Court is directed to CLOSE this case.

Date: August 3, 2020                       BY THE COURT


                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge




                                     Page 1 of 1
